DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 3/18/2021. Currently claims 1 and 11 are amended, claims 4-5 are cancelled. Claims 1-3 and 6-18 are pending and are being addressed in this action. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on 4/7/2021.

The application has been amended as follows: 

Claim 1:	A method of performing angioplasty, the method comprising: accessing an artery; inserting a tubular balloon into to the artery in a low-profile operating mode, the tubular balloon constrained in a generally helical shape; situating the tubular balloon adjacent to a blockage in the artery; forming a lumen within the generally helical shape by expanding the tubular balloon into a high-profile operating mode in which an inner surface of the helical shape defines the lumen; passing a stent directly through the lumen such that there is no intervening structure between the inner surface of the helical shape and the stent; and implanting the stent into the blockage. 

Claim 10:	The method of claim 1, wherein the tubular balloon is inserted into the artery via an access point, and wherein the stent is provided to defined by the lumen via the same access point.

the lumen; passing a stent through the lumen via the access point such that there is no intervening structure between the inner surface of the helical shape and the stent; and implanting the stent into the blockage. 

Reasons for Allowance
Claims 1-3 and 6-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) passing a stent directly through the lumen such that there is no intervening structure between the inner surface of the helical shape and the stent or (claim 11) passing a stent through the lumen via the access point such that there is no intervening structure between the inner surface of the helical shape and the stent. The closest art on record was Stengel (20100312262). In Stengel, it is disclosed that a stent can pass through lumen 9 to treat the target area. However since the stent passes through 9, it does not meet the “ passing a stent directly through the lumen such that there is no intervening structure between the inner surface of the helical shape and the stent” part of claim 1 or the “passing a stent through the lumen via the access point such that there is no intervening . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771